Portlogic Systems Inc.

Convertible Drawdown Loan




AMOUNT: UP TO $ 100,000 U.S.

ISSUANCE DATE: 6/1/2015

MATURITY DATE: 6/1/2017

    

         

FOR VALUE RECEIVED, Portlogic Systems Inc. (“Borrower”), a Nevada corporation,
having an address of 2 Toronto Street, Suite 422, Toronto, Ontario, M5C 2B5,
Canada, hereby promises to pay to the order of KJV Property Group LLC,
(“Lender”), located at: 10705 East Acoma Drive Scottsdale AZ 85255 USA, the sum
drawn up to one hundred thousand U.S. Dollars (US$100,000), together with
interest on the unpaid principal amount, upon the terms and conditions specified
below.




         1.    ADVANCES. At any time during the term of this Note, Borrower may,
at its sole option, draw down amounts up to an aggregate of US$100,000 under the
terms set forth herein. The aggregate unpaid principal balance outstanding, if
any, at any time during the term of this Note shall be referred to as the
“Principal Amount.” Advances under this Note shall be made upon written request
by Borrower to Lender in the form of a Draw Request attached as Exhibit A
hereto.  Draw Requests shall be sent to Lender at the address set forth above.
 All Draw Requests submitted by Borrower shall be funded within 10 days from the
date Lender receives the Draw Request (each a “Draw Date”).




         2.     TERM. The Lender has the right to demand the loan repaid,
convert the loan to common shares, or may write off the loan as an expense.




2.1 Loan Demand. The Lender has the right to demand repayment plus interest rate
with 90 day notice.




2.2 Conversion. The Lender has the right to convert any portion of the loan into
common shares of the company. The rate of conversion will be 20% less of the 5
day average price of the stock.




2.3 Write off. The Lender has the right to expense any part of the loan with 5
day notice to the company.




         3.     RATE OF INTEREST. Interest payable on the Principal Amount shall
accrue at a fixed rate equal to the prime interest rate plus 2%. Interest shall
be calculated at the end of each month based on the outstanding Principal Amount
at the end of that month on the basis of a 360 day year. Outstanding interest is
due at the time the Principal Amount is due as set forth in this Note.  Interest
shall only accrue on sums advanced and received by Borrower under this Note.




         4.     PREPAYMENT. Prepayment of the Principal Amount and interest may
be made at any time, in any amount, without penalty.




         5.     WAIVER. No previous waiver and no failure or delay by the Lender
or the Borrower in acting with respect to the terms of this Note shall
constitute a waiver of any breach, default, or failure of condition under this
Note or the obligations secured thereby. A waiver or modification of any term of
this Note or of any of the obligations secured thereby must be made in writing
and signed by a duly authorized officer of the Lender and shall be limited to
the express terms of such waiver. The Borrower hereby expressly waives
presentment and demand for payment on the Maturity Date.




         6.     CONFLICTING AGREEMENTS. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
any advances evidenced by this Note, the terms of this Note shall prevail.




         7.     GOVERNING LAW. This Note shall be construed in accordance with
the laws of the Province of Ontario, Canada and the laws of Canada applicable
therein, and the parties stipulate to the personal jurisdiction of the courts of
the Province of Ontario.




IN WITNESS WHEREOF, Portlogic Systems Inc. and KJV Property Group LLC have
executed this agreement as dated above.




Portlogic Systems Inc.

KJV Property Group LLC  




/s/ Jueane Thiessen

/s/ Enyan Deng

Jueane Thiessen

Enyan Deng

Chief Financial Officer, Secretary, and Treasurer

General Partner













EXHIBIT A

DRAW REQUEST







Portlogic Systems Inc. (“Borrower”) requests that KJV Property LLC (“Lender”)
advance USD $_________ under the Promissory Note, dated 1st of June, 2015.
Advances should be made as follows:




[[insert wire instructions or other instructions for payment]







Dated:  ___________

Portlogic Systems Inc.




By: ________________




Its: ________________






